887 F.2d 265
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lenora DAUGHERTY, Plaintiff-Appellee,v.Donal CAMPBELL, Individually and as Employee of TennesseeDept. of Corrections, Defendant-Appellant,Alton R. Hesson;  Robert W. Starbuck;  Funderburk;  Rita A.Starbuck;  Kevin W. Daniels;  Bobby L. Chessor,Individually and as Employees of theTennessee Department ofCorrections, Defendants.
No. 89-6008.
United States Court of Appeals, Sixth Circuit.
Oct. 16, 1989.Rehearing Granted June 13, 1990.

Before KEITH, MILBURN and ALAN E. NORRIS, Circuit Judges.

ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the documents before the court indicates that appellant appealed from the district court's partial dismissal entered June 15, 1989.  That order reserved judgment on the automobile search issue pending a report and recommendation by the magistrate.


3
This court lacks jurisdiction to consider the appeal.  Absent a Fed.R.Civ.P. 54(b) certification, an order disposing of fewer than all the claims or parties involved in the action is not appealable.    Liberty Mut. Ins. Co. v. Wetzel, 424 U.S. 737, 742-45 (1976);  Solomon v. Aetna Life Ins. Co., 782 F.2d 58, 59-60 (6th Cir.1986).  No Rule 54(b) certification was made in the instant case.  The final decision of the district court has not been entered during the pendency of this appeal;  therefore, this court lacks jurisdiction.    See Gillis v. United States Dep't of HHS, 759 F.2d 565, 568-69 (6th Cir.1985).


4
It is ORDERED that the appeal be, and it hereby is, dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.